IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE                   FILED
                          JANUARY 1996 SESSION
                                                              April 24, 1997

                                                            Cecil W. Crowson
STATE OF TENNESSEE,          )                             Appellate Court Clerk
                             )
             Appellee,       )    No. 01C01-9409-CR-00330
                             )
                             )    Davidson County
v.                           )
                             )     Hon. Seth Norman, Judge
                             )
BOBBY KENNETH NASH, JR.,     )     (First Degree Murder)
                             )
             Appellant.      )


For the Appellant:                For the Appellee:

Sam E. Wallace, Jr.               John Knox Walkup
227 Second Avenue, N.             Attorney General of Tennessee
Nashville, TN 37201                      and
                                  Darian B. Taylor
                                  Assistant Attorney General of Tennessee
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  Victor S. Johnson, III
                                  District Attorney General
                                          and
                                  Kimberly Hattaway
                                  Washington Square
                                  222 2nd Avenue North
                                  Nashville, TN 37201-1649




OPINION FILED:____________________


AFFIRMED PURSUANT TO RULE 20

Joseph M. Tipton
Judge
                                       OPINION


              The defendant, Bobby Kenneth Nash, Jr., appeals from his jury conviction

in the Davidson County Criminal Court for first degree murder. He received a sentence

of life in prison. In this appeal as of right, he contends that the evidence is insufficient

to support his first degree murder conviction.



              In the light most favorable to the state, see State v. Cabbage, 571 S.W.2d

832 (Tenn. 1978), the proof established that the defendant shot his aunt six times while

she was stopped at a red light. The gun was within twelve inches of her head when he

fired four of the shots into her face. During the six months preceding the shooting, the

defendant and the victim were involved in a dispute over the defendant’s father’s

estate. The defendant remarked that he wanted to get back at the victim and described

how it would be possible for him to go to the top of a school building and shoot the

victim as she left the house where she was living. On another occasion during the

months preceding the shooting, he stated that the best way to remedy serious problems

that you have with a person is to kill the person. Two weeks before the shooting the

defendant refused to promise that he would not kill the victim.



              After full consideration of the record, the briefs, and the law governing the

issue presented, we are of the opinion that the evidence is sufficient to support the

defendant’s conviction for first degree murder and that no precedential value would be

derived from the rendering of a full opinion. Therefore we conclude that the judgment

of the trial court should be affirmed pursuant to Rule 20, Tenn Ct. Crim. App. R.




                                                         Joseph M. Tipton, Judge




                                              2
CONCUR:




Gary R. Wade, Judge




Paul G. Summers, Judge




                         3